Title: From Thomas Jefferson to Henry Skipwith, 6 May 1786
From: Jefferson, Thomas
To: Skipwith, Henry



Dear Sir
Paris May 6. 1786.

Being desired to make some enquiries after the descendants of Degraffenreid the dancing master who have something of consequence descended to them in their native country, I know I cannot  better do this than by inclosing to you the paper put into my hands, and praying you to make the necessary enquiries and to communicate to me the result.
Having lately had occasion to go to England, I saw there our correspondents Welch and Jones. I wrote to Mr. Eppes what passed between us, and beg leave to refer you to my letter to him. The British court refusing itself to all arrangements with us, whether explanatory of the past treaty, or for regulating our future conduct, I suppose each country will be left to do justice to itself and to the other according to it’s own ideas. I presume this will be done on our part by denying interest during the war, but allowing it for the time preceding and subsequent to that period, and by admitting a recovery of so much within a reasonable time and by instalments. This is what I think just myself, and should propose to do for my self, whatever the laws may be.
As yet we have no certainty of arrangements with the Pyratical states. We are endeavoring to effect some, but I fear they will ask a much higher tribute than my countrymen are aware of. Europe seems at present to have no storm brewing. How far it’s peace may be affected by the death of the K. of Prussia which is constantly expected, that event alone will shew. I saw in London your nephew Fulwar Skipwith who was very well. I heard also that Sr. Peyton’s son was in good health. I think our countrymen much mistaken who send their sons to Europe for their education. There is a great deal of ill to be learnt here by young people, and no good but what can be better learnt with us. I should be very happy to hear from you at times, for however separated from my own country by space, all my affections and wishes are centered there, nor am I kept from it a moment by my own choice. My daughter enjoys good health here, and is very favourably situated. She joins me in affectionate recollections of her aunt, yourself and family, to whom present us in cordial terms. My own health, which was much deranged for a year before and after I left America, is at length firmly reestablished. I pray you to accept assurances of the sincere esteem with which I am Dear Sir your affectionate friend & servant,

Th: Jefferson

